Citation Nr: 1131150	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In January 2006, a hearing was held before a Decision Review Officer (DRO) at the RO.  In December 2007, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In a decision issued in April 2008, the Board denied the Veteran's claim of service connection for PTSD.  He appealed that decision to the Court.  In March 2011, the Court issued a mandate that vacated the April 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its December 2010 memorandum decision.

The record reflects that before the Court the Veteran was represented by an attorney, Glenn R. Bergmann Esq..  That representation did not extend beyond the Court's remand; the Vietnam Veterans of America now represents him in his appeal before the Board.

Also as an initial matter, the Board notes that while the Veteran's claim of service connection for PTSD was pending before the Court, the RO inferred a claim to reopen a claim of service connection for PTSD and then denied the claim, finding that new and material evidence had not been submitted since the Board's April 2008 decision.  See May 2009 rating decision.  However, the Board's April 2008 decision was not final (because the Veteran appealed it to the Court), and his claim for service connection for PTSD remains pending since January 21, 2005 (the date of his original claim).  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.

REMAND

In March 2011, the Court vacated the Board's April 2008 decision and remanded the matter of service connection for PTSD for readjudication consistent with the instructions outlined in its December 2010 memorandum decision.  The Court's memorandum decision is the "law of the case."

The Court noted that the Veteran's service personnel records show he served in Da Nang from February 1970 to April 1970, and in Saigon from April 1970 to October 1970, and that his duties in both locations involved serving as a stock clerk and providing naval support.  In light of the Veteran's allegations that he was subjected to enemy fire while driving in, or unloading, trucks while transporting supplies, the Court found that additional development to obtain the Veteran's relevant unit records (i.e., unit histories and daily reports) was necessary.  

The Court also noted that when the Veteran's service treatment records (STRs) were associated with the claims file in 1971, the custodian of those records informed the RO that the available records were being sent and that "[a]dditional records [would] be forwarded when received."  Such a statement suggests that the Veteran's complete STRs may not be associated with the claims file.  Significantly, at the January 2006 DRO hearing, the Veteran testified that he had a psychiatric examination prior to his separation from service.  Although a notation was made after the January 2006 DRO hearing to "obtain any other available service medical records," the RO instead requested extracts from the Surgeon General's office (SGO).  The Veteran argues that SGO extracts are not STRs and that SGO extracts only document treatment provided to Army personnel from 1942 to 1945 and from 1950 to 1954, whereas he served in the Navy from 1969 to 1971.  Accordingly, VA "must continue to attempt to obtain [STRs] until it becomes reasonably certain that they do not exist or that further efforts would be futile."  See 38 C.F.R. § 3.159(c)(2).

Also, under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  The Veteran submitted additional evidence to the Board that was received in December 2007.  In March 2008, the Board advised the Veteran and his representative that because this evidence had not been previously considered by the RO, he had the right to have them review it before the Board did, or he could waive his right to an initial AOJ review.  It was additionally requested that a response be submitted within 45 days of the date of the letter.  Several days later, also in March 2008, correspondence was received from the Veteran's representative (and associated with the claims file); it stated, "We would like to waive the AOJ's consideration of the newly submitted evidence so that the Board can adjudicate the claim."  Consequently, the Board proceeded to adjudicate the Veteran's claim without remanding it for the AOJ's initial review of the evidence submitted in December 2007.  However, in a separate letter, also received in March 2008, the Veteran indicated that he wanted his case sent back to the RO for review of the additional evidence that was submitted in his appeal.  As the Veteran's letter was timely received by VA and was "of record" at the time of the Board's April 2008 decision (albeit not associated with the claims file for the Board's review), his claim must be remanded for the AOJ's initial review of the evidence he submitted in December 2007.  

Additionally, in March 2011, the Veteran submitted new evidence in support of his claim (psychiatric treatment records).  As this evidence is pertinent to his claim, has not been considered by the RO, and the Veteran specifically did not waive initial AOJ consideration of this evidence, it too must be reviewed by the RO on remand.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, the Board notes that effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis):

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

As the provisions of this amendment apply to the instant claim (as a claim pending before VA on or after July 12, 2010 because the Court vacated a Board decision and remanded it for readjudication), on remand, consideration must be given to the revised provisions.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should, in accordance with the instructions noted in the Court's December 2010 memorandum decision, arrange for exhaustive development to verify the Veteran's alleged stressors.  

(a) The RO should specifically seek to obtain any outstanding STRs that are not already associated with the claims file (to include the report of a psychiatric examination that was performed prior to the Veteran's separation from service).  

(b) The RO should also research the unit history of the Veteran's units while he was stationed in Da Nang, Vietnam (from February 1970 to April 1970) and in Saigon, Vietnam (from April 1970 to October 1970).  The RO should specifically obtain copies of the Veteran's unit records (i.e., unit histories and daily reports).

If any additional information is required from the Veteran to implement such a request, he should be informed of why his previously submitted stressor information is insufficient and be provided with specific instructions as to what is needed.  

If any of the records requested are unavailable, the scope of the search for the records, and the reason for their unavailability must be explained for the record.  The RO should then make any further stressor determinations indicated by the additional information received.

2. 	The RO should review the file (specifically including an initial review of the evidence received in December 2007 and in March 2011), ensure all development sought in this remand is completed, and undertake any additional development suggested by the results of the development requested above, and then re-adjudicate the matter of service connection for PTSD (with consideration given to the new PTSD regulations outlined in 38 C.F.R. § 3.304(f)(3)).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

